 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1208 
In the House of Representatives, U. S.,

April 27, 2010
 
RESOLUTION 
Supporting the goals of World Intellectual Property Day. 
 
 
Whereas intellectual property is the backbone of the economic competitiveness of the United States and the only economic sector in which the United States has a trade surplus with every nation in the world; 
Whereas well over 50 percent of United States exports now depend on some form of intellectual property, compared to less than 10 percent 50 years ago; 
Whereas intangible assets that stem from intellectual property, such as high-value services, global branding, technological know-how, and scientific research, must be recognized as cornerstones in achieving economic recovery and creating jobs; 
Whereas intellectual property assets today represent more than one third of the value of United States-based corporations and more than 17 percent of the gross domestic product of the United States; 
Whereas intellectual property plays a significant role in an increasingly broad range of services, ranging from the Internet to health care to nearly all aspects of science and technology and literature and the arts, and the potential for innovation and invention must be fostered as its greatest attribute; 
Whereas the United States and all countries share the challenge of combating piracy and counterfeiting of intellectual property, including illicit trade in life-saving drugs, cutting edge technologies, film, music, books, and inventions that affect the quality of life; 
Whereas the piracy and counterfeiting of intellectual property have a significant impact on economies around the world, translate into lost jobs, lost earnings, and lost tax revenues, and threaten public health and safety; 
Whereas the World Intellectual Property Organization, with 184 member states, is the primary organization in the world focused on the development and protection of intellectual property rights for all creators and all countries; 
Whereas World Intellectual Property Day provides an opportunity to reflect on how intellectual property touches all aspects of people’s lives, how copyright helps music to be heard and art, films, and literature to be seen, how industrial design helps shape the world in which people live, how trademarks provide reliable signs of quality, and how patenting helps promote ingenious inventions that make life easier, faster, safer, and sometimes completely changes the way people live; 
Whereas the theme of 2010 World Intellectual Property Day is Innovation-Linking the World, and presents an opportunity to champion the role of intellectual property rights in providing incentives for the development of the innovative solutions needed to meet today’s global challenges while creating jobs and stimulating the United States economy; 
Whereas April 26, 1970, was the date on which the Convention establishing the World Intellectual Property Organization entered into force; 
Whereas, in 2000, member states of the World Intellectual Property Organization established World Intellectual Property Day to celebrate the contribution made by innovators and artists to the development and growth of societies across the globe and to highlight the importance and practical use of intellectual property in everyone’s daily lives; and 
Whereas April 26, 2010, has been designated as World Intellectual Property Day, a time to celebrate the importance of intellectual property to the United States and the world: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals of World Intellectual Property Day to promote, inform, and teach the importance of intellectual property as a tool for economic, social, and cultural development; 
(2)recognizes the ever-increasing importance of intellectual property and the new challenges and serious threats to its protection, which affect prospects for future growth of the United States economy; 
(3)supports robust and ongoing efforts to protect the health and well-being of citizens in the United States from fraudulent and illegal counterfeiting and piracy; 
(4)congratulates the World Intellectual Property Organization for building awareness of the value of intellectual property and developing the necessary infrastructure to help citizens take full advantage of their own creativity; and 
(5)applauds the ongoing contributions of human creativity and intellectual property to growth and innovation and for the key role they play in promoting and ensuring a brighter and stronger future for the United States and the world. 
 
Lorraine C. Miller,Clerk.
